PER CURIAM:
Ajamu Sawandi Osborne appeals the district court’s order denying relief on his Bivens action.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Osborne v. Murphy, No. CA-04-2368-8-MBS (D.S.C. Sept. 7, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).